*76OPINION.
GRAUpner
: The only evidence offered in this appeal which is at all'satisfactory in establishing any of the facts involved is that establishing the March 1, 1913, value of the hotel building. This value we find to be $175,000, and depreciation should be allowed on that basis. As to the rate to be applied in determining the allowable depreciation, the only evidence is that of a contractor who testified, in substance, that the building would have a useful life of from 10 to 20 years from 1917, depending on the repairs made. No evidence was offered to prove either the value of the equipment or its useful life. The depositions of the taxpayer’s witnesses contain some general statements to the effect that the erection of new and more modern hotels in Albany has tended to render the taxpayer’s hotel obsolete, but as to the extent to which this affects the value of the taxpayer’s property we are not informed.
No evidence was offered to establish the value of assets for the purpose of determining invested capital.
We believe it advisable to point out that we are wholly uninformed as to the value attributed by the Commissioner to the taxpayer’s property and as to the rates of depreciation used in determining the tax liability. The statement attached to the deficiency letter discloses that the deficiency was based on a revenue agent’s report. No effort was made to advise us of the values and rates set forth therein, which were the basis of the Commissioner’s determination. It is evident, we believe, that we can not find that the Commissioner erred unless we are first informed as to what he did in committing the error of which the taxpayer complains.